Citation Nr: 0633108	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  00-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits, in the calculated amount of $5,501.00, to 
include the issue of whether the overpayment was properly 
created.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.






INTRODUCTION

The appellant served on active duty from August 1971 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.  In its decision, the 
Committee determined that the appellant was not entitled to 
waiver of recovery of an overpayment of VA pension benefits 
because recovery of the debt would not be against the 
standard of equity and good conscience.

In May 2001, the Board issued a decision that denied the 
appellant's claim finding that recovery of the debt would not 
be against equity and good conscience.  The appellant then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  After receiving briefs from both the 
appellant and the VA Secretary, the Court issued a memorandum 
decision in June 2004 that vacated the Board's decision and 
remanded the case for further adjudication.

In December 2004, the Board remanded this case to the RO for 
initial consideration of the amount and propriety of the 
overpayment at issue.  A debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.  
See 38 C.F.R. § 1.911(c)(1).  A dispute as to the amount and 
existence of a debt must be done prior to adjudication of a 
request for a waiver because a grant or denial of a waiver 
presupposes the propriety of the creation of the overpayment 
in the first instance.  See, e.g., Schaper v. Derwinski, 
1 Vet. App. 430 (1991); Smith v. Derwinski, 1 Vet. App. 267 
(1991).  In an October 2005 letter and statement of the case, 
the RO informed the appellant of the results of an audit of 
her account, including the facts that the debt was properly 
created and the overpayment amount of $5,501 was correct.  
The appellant had an opportunity to respond to the results of 
the audit, and she perfected her appeal as to the validity of 
the debt in a December 2005 substantive appeal.  Under these 
circumstances, the Board has jurisdiction to consider whether 
the debt was properly created and whether the calculated 
overpayment amount of $5,501 is correct, as well as whether 
any portion of the overpayment should be waived.  Therefore, 
the issue on appeal has been recharacterized as shown above. 


FINDINGS OF FACT

1.  Effective August 1, 1997, the appellant was awarded non-
service connected pension benefits; she was then advised of 
the necessity for reporting income from all sources and any 
changes in income or net worth promptly. 

2.  The appellant's non-service connected pension award was 
reduced effective January 1, 1998.

3.  From January 1998 to April 1999, the appellant received 
pension benefits in the amount of $11,474.  Based on the 
adjustment made in April 1999 for the period between January 
1998 and April 1999, due to the appellant's earned income, 
the amount of pension benefits she should have been paid 
totaled $5,973.  

4.  The reduction of the appellant's pension award resulted 
in an overpayment in the amount of $5,501.00, representing 
excess monies received between January 1998 and April 1999.

5.  The appellant was not guilty of bad faith, 
misrepresentation, or fraud in the debt's creation.

6.  The appellant's action in failing to timely inform VA of 
her earned income in 1998 created the overpayment in 
question, and it was her actions alone that created this 
overpayment.

7.  VA was not at fault at the creation of the overpayment in 
this case.

8.  Collection of the amount overpaid would not deprive the 
appellant of basic necessities.

9.  Recovery of the overpayment would not defeat the purpose 
of VA pension benefits, and failure to recover the 
overpayment would result in unjust enrichment of the 
appellant.

10.  The appellant did not relinquish a valuable right or 
incur a legal obligation in reliance on the pension 
overpayment.


CONCLUSION OF LAW

The overpayment of nonservice-connected pension benefits in 
the amount of $5,501.00 was properly created, and recovery of 
the overpayment would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant filed a claim for non-service connected pension 
benefits in June 1997.  This claim was initially denied 
because her income exceeded the maximum amount for pension 
eligibility.  The appellant thereafter submitted financial 
data which indicated that her income did not exceed the 
eligibility requirements for the year 1997.  She was awarded 
non-service connected pension benefits effective from August 
1, 1997.  The notice of her award in July 1998 contained 
important information; the appellant was informed that:
*	Her pension rate depended on her income;
*	VA had counted her annual income as $90 for the period 
beginning August 1, 1997; and
*	The appellant should immediately inform VA if certain 
events occurred, such as a change in her income or net 
worth.

In February 1999, the appellant submitted an Improved Pension 
Eligibility Verification Report (EVR), VA Form 21-0516.  She 
reported gross income from wages for herself totaling 
$5,104.15 for the period from January 1998 to December 1998, 
and earnings from interest and dividend income in the amount 
of $387.27 for that same period.  The appellant noted that 
she was employed from April to August 1998.  The appellant 
reported her net worth consisting of cash holdings in the 
amount of $4,252.09.  She reported unreimbursed medical 
expenses totaling $149.50 for the reporting period of 1998.

The appellant was notified by letter, dated in April 1999, of 
an adjustment to her pension benefits in 1998 and 1999, due 
to earned income reported in the EVR.  The reported data 
changed the appellant's countable income for VA purposes, 
effective from January 1, 1998.  The appellant was advised 
that any changes in her income should be reported to VA 
immediately.

The April 1999 letter only reported the earned income shown 
on the EVR discussed above.  In May 1999, the appellant was 
notified of the $5,501.00 overpayment in pension benefits due 
to unreported earned income.

In June 1999, the appellant requested a waiver of the 
overpayment in VA pension benefits.  The appellant noted that 
pension benefits were her only source of income, and that 
repayment of the debt would result in severe hardship because 
of her limited resources.  With respect to the creation of 
the debt, the appellant explained that she attempted to work 
from April through August of 1998, prior to her receipt of 
benefits, in order to pay off outstanding bills.  In support 
of her request, a June 1999 Financial Status Report, VA Form 
20-5655, was submitted for consideration.  In this disclosure 
report, the appellant indicated that she was not employed, 
and received no monthly earned income.  She indicated that 
she received $699.00 in monthly VA pension benefits.  She 
reported monthly expenses in the amount of $1,504.31.  The 
appellant reported monthly expenses for costs associated with 
rent or mortgage ($585.31); food ($200.00, approximately); 
utilities and heat ($169.00, approximately); life insurance 
premiums ($50.00); automobile insurance ($65.00); gas 
($60.00); maintenance and repairs ($75.00); "clothes, shoes, 
sundries, etc." ($90.00); and "home maintenance, etc. 
($135.00).  The appellant reported monthly installments 
payments totaling $75.00, which included expenses incurred in 
November 1998, and associated with emergency medical services 
($25.00), a credit account ($25.00), and bill for hospital 
care ($25.00).  The combined amount of the original debt 
relative to these accounts was noted to be $846.00.  The 
appellant reported an unpaid balance of $666.00 associated 
with these accounts.  There were no past due amounts 
associated with any of these accounts.  It was noted that the 
appellant had not been adjudicated bankrupt.  The appellant 
indicated that she would be able to make monthly payments of 
five dollars toward her debt.

With respect to her assets, the appellant reported cash 
holdings in the amount of $1,969.52.  She reported "cash on 
hand" as $60.00.  The appellant reported the value of her 
automobile as $5,200.00.  The appellant also noted real 
property valued at approximately $65,000.00.

However, shortly after the appellant submitted the above 
financial information, her situation changed.  In August 
1999, the appellant indicated that she wished to no longer 
receive VA pension benefits because she had been awarded 
benefits from the Social Security Administration (SSA).  
Computer data from SSA indicated that she had been awarded 
benefits effective July 1999, with $1,071 payable per month.  
The information also indicated that she had received an 
initial lump sum payment of $5,355.

In September 1999, the appellant was informed that her 
pension benefits were discontinued effective August 1, 1999, 
based on her Social Security income of $12,852 annually and 
other income and interest discussed above.

This matter was referred to the Committee for review of the 
appellant's request for waiver of the $5,501.00 overpayment 
in pension benefits .  In November 1999, the Committee denied 
the appellant's request for waiver of the overpayment.  It 
was determined that while the appellant was not found to be 
guilty of fraud, misrepresentation, or bad faith in the 
creation of the debt, it would not be against equity and good 
conscience to require repayment of the debt amount.  In this 
regard, it was noted that the appellant was at fault in the 
creation of the debt due to her failure to report income she 
received.  

The appellant filed a notice of disagreement with this 
decision in February 2000.  In her correspondence, the 
appellant indicated that she was employed for minimum wage 
during the relevant period in 1998 in order that she might 
meet her financial obligations "to survive."  She indicated 
that she paid off as many of her outstanding bills as she 
could "in order to adjust to a much less substantial 
income."  In this regard, the appellant maintains that her 
actions were not contrary to the directives in VA's 
notification letter concerning income reporting obligations 
since the income was utilized to dispose of existing debts 
and, in fact, represented a decrease in her income when her 
employment ended.  She points out that VA's letter regarding 
income determinations for VA pension purposes was confusing.  
Finally, the appellant indicated that she is now impoverished 
and lacks the financial resources to repay the indebtedness, 
although she might be able to repay a minimal amount.

In April 2000, the prior denial of the appellant's waiver 
request was continued.  It was determined that the evidence 
demonstrated the appellant was at fault in the creation of 
the debt.  It was further noted that review of the matter 
disclosed that the appellant was now in receipt of Social 
Security benefits, and had received a retroactive payment of 
such benefits.  Based upon a considered review of the 
appellant's income information, it was determined that 
repayment of the indebtedness would not impede the 
appellant's ability to meet the basic necessities of life, or 
that repayment would be against equity and good conscience.

The appellant reported that she had no monthly earned income 
in a November 2000 financial disclosure report.  The 
appellant reported monthly Social Security benefits in the 
amount of $1,097.00, and monthly expenses in the amount of 
$1,093.00.  The appellant indicated that she would be able to 
pay $25.00 on a monthly basis toward her debt.  

With respect to her monthly expenses, the appellant reported 
expenses associated with rent or mortgage ($592.72); food 
($100.00, approximately); utilities and heat ($169.00, 
approximately); life insurance premiums ($12.00); automobile 
insurance ($60.00); gas ($60.00); maintenance and repairs 
($50.00); and "clothes, shoes, sundries, etc., and home 
maintenance ($50.00).  The appellant reported a single 
monthly installment payment in the amount of $100.00, for a 
credit account.  She reported the unpaid balance for this 
installment contract as $3,099.81, and indicated that this 
debt was incurred for car repairs.  There were no past due 
amounts associated with this account.  It was noted that the 
appellant had not been adjudicated bankrupt.

Regarding her assets, the appellant reported cash holdings in 
the amount of $167.57.  She indicated that she had "cash on 
hand" totaling $60.00.  The appellant valued her automobile 
at $5,200.00.  She reported real estate valued at 
approximately $65,000.00.  

In her substantive appeal, dated in November 2000, the 
appellant reiterated her contention that repayment of the 
debt would result in undue hardship.  The appellant indicated 
that she is left with very little surplus funds after paying 
her monthly expenses.  She also recounted that she had been 
seen intermittently during that year for treatment of various 
disorders.  With regard to the creation of the debt, the 
appellant indicated that she relied on advice given to her by 
the Assistant Service Center Manager at the St. Petersburg RO 
and the director of the work therapy program at Bay Pines, 
that "receiving a social security disability pension would 
in no way affect my receiving the non-service connected 
disability pension." In a March 2001 decision, the Committee 
affirmed the waiver denial.

Pursuant to the administrative appeal actions described in 
the Introduction above, the RO provided the appellant an 
audit of her account in October 2005.  Between January 1998 
and April 1999, she was paid $11,474.00 in pension benefits.  
However, based on the earned income from 1998, see complete 
description above, the amount she should have been paid was 
$5,973.00.  Therefore, the difference between the amount the 
appellant received and the amount she was legally entitled to 
totaled $5,501.00.  

In an October 2005 statement of the case, the RO considered 
the appellant's contentions that VA personnel had told her 
that receipt of Social Security benefits would not affect her 
pension award.  The RO informed her that the overpayment at 
issue here was not created because she was awarded disability 
benefits from SSA, but because she failed to report income 
she had earned in 1998.

With her December 2005 substantive appeal, the appellant 
submitted another Financial Status Report.  She reported 
monthly Social Security benefits in the amount of $1,240.00, 
and monthly expenses in the amount of $1,588.03.  The 
appellant indicated that she would be able to pay $10.00 on a 
monthly basis toward her debt.  

With respect to her monthly expenses, the appellant reported 
expenses associated with rent or mortgage ($632.44); food 
($200.00, approximately); utilities and heat ($141.73, 
approximately); life insurance premiums ($17.00); automobile 
insurance ($57.71); gas ($40.00); "clothes, shoes, etc., 
($40.00); telephone ($26.14); City of St. Petersburg for 
"water, etc." ($43.00); and cable ($15.01).  The appellant 
reported monthly installment payments of $200.00 for a credit 
account with an unpaid balance of $9,792.46, and indicated 
that this debt was incurred for car repairs and bills.  She 
also reported monthly installment payments of $135.00 for a 
credit account with an unpaid balance of $3,319.77, and 
indicated that this debt was for the Home Shopping Network 
for clothes and appliances.  Finally, she reported monthly 
installment payments of $20.00 for a credit account with an 
unpaid balance of $194.43, and indicated that this debt was 
incurred for clothes.   There were no past due amounts 
associated with this account.  It was noted that the 
appellant had not been adjudicated bankrupt.

Regarding her assets, the appellant reported cash holdings in 
the amount of $400.00.  She indicated that she had "cash on 
hand" totaling $15.00.  The appellant valued her automobile 
at $2,000.00.  She reported real estate valued at 
approximately $115,000.00.  

The appellant submitted one last Financial Status Report in 
January 2006.  She reported monthly Social Security benefits 
in the amount of $1,290.00, and monthly expenses in the 
amount of $1,735.72.  

With respect to her monthly expenses, the appellant reported 
expenses associated with rent or mortgage ($637.80); food 
($130.00, approximately); utilities and heat ($180.00, 
approximately); life insurance premiums ($15.20); automobile 
insurance ($57.71); gas ($50.00); "sundries", ($20.00); 
telephone ($30.00); maintenance ($75.00); and cable ($15.01).  
She continued to report monthly installment payments of $185-
190.00 for a credit account with an unpaid balance of 
$9,670.14, for car repairs, clothes, and food; monthly 
installment payments of $140.00 for a credit account with an 
unpaid balance of $2972.00, for household items, food, and 
clothes from the Home Shopping Network; and monthly 
installment payments of $10.00 for a credit account with an 
unpaid balance of $164.32, for clothes.  She reported a new 
debt with an unpaid balance of $4,268.00 with Nationwide Life 
Insurance for "living expenses", on which she paid 
approximately $25.00 per month.   There were no past due 
amounts associated with this account.  It was noted that the 
appellant had not been adjudicated bankrupt.

Regarding her assets, the appellant reported cash holdings in 
the amount of $28.32.  She indicated that she had "cash on 
hand" totaling $16.00.  The appellant did not list a value 
for her automobile or her home, although she continued to 
note that she owned her own home. 

Creation and amount of debt

As discussed above, the appellant initially argued that she 
did not report her Social Security income based on advice of 
VA personnel that this would not affect her receipt of 
pension benefits.  Since the overpayment at issue here was 
not created based on her award of Social Security benefits, 
this argument is irrelevant.  In her notice of disagreement, 
she stated that the letter VA sent her concerning her pension 
award was confusing because the only change in income she had 
experienced was a decrease in income because she had stopped 
working.

The July 1998 letter awarding pension benefits clearly stated 
that the pension rate depended on her income, and that her 
income was counted based on figures from several categories - 
earned income, Social Security income, retirement income, and 
income from other sources.  The letter stated that her award 
was based on a total of $90 in income from other sources - 
and on $0 in earned income, Social Security income, and 
retirement income.  She was advised that she must immediately 
report whether her income changed. 

The appellant had earned income from April to August 1998 
that she had not previously reported to VA.  This letter was 
sent to her during her receipt of that income, and clearly 
stated that the award of pension was based on $0 in earned 
income.  

The first question is whether this debt was properly created.  
The appellant was paid pension benefits based on her report 
of no earned income when she applied for these benefits.  The 
appellant had an affirmative duty to report changes in her 
income, and she received amounts to which she was not 
entitled by virtue of her failure to report earned income.  
Accordingly, the overpayment was properly created because the 
appellant failed to properly notify VA of her earned income 
for 1998.

The appellant's argument that VA's letter was confusing is 
not persuasive.  It explained with clear and precise language 
that her receipt of pension benefits was based, in part, on 
her report of no earned income and that her rate of pension 
depended on her income.  The letter further stated expressly 
the importance of immediately reporting any changes in family 
income and that failure to report income changes might result 
in the creation of an overpayment.  The appellant was clearly 
told that she had a duty to report such changes to VA, and 
the fact that she received the letter while she was receiving 
earned income immediately put her on notice of reporting her 
earnings at that time, but she did not do so until more than 
six months later.

The appellant's representative argued in an August 2006 brief 
to the Board that there was "some disagreement" as to 
whether the appellant asked VA personnel about reporting her 
salary or her Social Security benefits.  Her November 2000 
statement clearly indicates she was told her Social Security 
benefits would not affect her pension.  Regardless, in 
response to the representative's assertion that something in 
the record is not clear, even if VA personnel did tell her 
that receipt of earned income would not affect her pension 
benefits, this does not relieve the appellant of the burden 
of reporting her earned income or otherwise void the 
overpayment in this case.  See Shields v. Brown, 8 Vet. App. 
346, 351 (1995) (holding that inaccurate advice does not 
create any legal right to benefits where such benefits are 
otherwise precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (holding that erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits).  There are also no regulations for "constructive 
reporting" as the representative argues.

The next issue is the amount of the overpayment.  The figures 
shown on the audit of the appellant's account, as discussed 
above, do equal the calculated overpayment amount of 
$5,501.00.  This represents monies received from January 1998 
to April 1999.  The appellant received $11,474.00 in pension 
benefits based on an assumption that she had no earned 
income.  When the amounts legally due to her were 
recalculated based on the earned income she had received in 
1998, she was only entitled to $5,973.00 of pension benefits.  
This means she was overpaid by $5,501.00.   She does not 
contend that she failed to receive benefits mailed to her 
between January 1998 and April 1999.  Therefore, the amount 
of the debt at issue is also correct.

Waiver of overpayment

The appellant essentially argues that she is entitled to a 
full waiver of recovery of the overpayment at issue based on 
undue financial hardship.

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits is dependent on whether recovery of the 
indebtedness from the appellant would be against equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 
1.965(a).  In this regard, the facts and circumstances in a 
particular case must be weighed carefully.  Different factors 
will enter into such decision, such as the relative fault of 
the debtor, whether there was any unjust enrichment, whether 
there would be undue financial hardship to recover the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized, and whether the 
debtor relinquished a valuable right or changed his or her 
position by reason of having relied upon an erroneous 
benefit.  38 C.F.R. § 1.965(a).

In this case, the appellant was awarded non-service connected 
pension benefits effective from August 1, 1997, based upon 
reported countable income totaling $90.  In the award letter, 
the RO informed the appellant that she had been awarded 
pension benefits, effective from August 1997, based upon her 
reported income.  The award letter provided information which 
advised her that the amount of pension paid was dependent 
upon the amount of her income and that she was to report any 
change of income immediately to VA.  She was specifically 
advised to notify the VA if there was any change in income or 
net worth.  The notice stressed that any change in income or 
net worth was to be reported and also again emphasized that 
in reporting income, she was to report the total amount and 
source of all income.  The appellant received unreported 
earned income in 1998, which was countable income for VA 
purposes.

Under applicable federal regulations, a veteran, surviving 
spouse or child who is receiving pension must notify the VA 
of all circumstances which will affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  
38 C.F.R. § 3.660(a)(1).  As a direct result of the 
appellant's failure to promptly and accurately report her 
income and net worth, she has been overpaid pension benefits 
in the calculated amount of $5,501.00.  

The appellant has requested that the VA waive the recovery of 
the assessed overpayment of pension benefits at issue.  The 
law, however, precludes waiver of recovery of an overpayment 
or waiver of collection of the indebtedness where any one of 
the following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c).  
The Committee determined in November 1999 that while there 
was no evidence of fraud, misrepresentation or bad faith on 
the part of the appellant, the failure to recover the 
overpayment would result in unjust enrichment of the 
appellant.  It was further the Committee's determination that 
recovery of the overpayment would not be against equity and 
good conscience.

After a thorough review of the evidence of record, and the 
contentions presented by the appellant, it is the opinion of 
the Board that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  This does not mean that 
she may not be found at fault in its creation, but merely 
indicates that the acts which led to its creation do not meet 
the high degree of impropriety as to constitute fraud, 
misrepresentation, or bad faith.  The appellant's failure to 
accurately and timely report certain information led to the 
creation of the overpayment, but such actions do not 
automatically preclude the waiver of recovery of the 
overpayment that was consequently established by such 
failure.  Therefore, the waiver is not precluded under the 
provision set forth in 38 U.S.C.A. § 5302(a).  The Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thus, 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  As noted, the 
regulations set forth the various elements to be considered 
in reaching such a determination.  The first element, 
pertains to the fault of the debtor and requires an analysis 
as to whether the actions of the appellant contributed to the 
creation of the debt.

The record shows that the appellant was informed as to her 
responsibilities as a VA benefits recipient and that she 
failed to accurately and timely report such information 
regarding her income when advised that this was the basis of 
the award of benefits to her.  The appellant asserts that she 
did not deliberately withhold information concerning her 
income.  Rather, she did not consider the 1998 earnings as 
income since the monies were utilized solely for bill paying.  
However, as discussed above, the appellant was advised on 
more than one occasion of the basis for receipt of the award, 
as well as the need to promptly advise the RO of any changes 
in her financial status.  As a result of her failure to 
timely report this earned income, her pension benefits were 
readjusted, giving rise to an overpayment.  There is a 
responsibility on the part of the appellant to comply with 
the requirements of the pension program, and compliance with 
the obligations by a pension recipient is a necessary element 
to successful management of these financial affairs.  In view 
of her failure to correctly and promptly report her income 
and net worth, the Board finds that the appellant's actions 
significantly contributed to the creation of the overpayment 
and she was thus at fault.  

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA.  38 C.F.R. § 1.965(a)(2). As the overpayment 
was caused solely by the appellant's failure to report her 
earned income in a more timely manner, the Board finds that 
the VA was not at fault in causing this debt.  As discussed 
more fully above, the Board does not find the letters sent to 
the veteran to be confusing in any manner.  As to whether VA 
personnel gave the veteran erroneous advice, she raised that 
argument solely within the context of her pending application 
for disability benefits from SSA.  She has never stated that 
VA personnel advised her earned income would not affect her 
receipt of her pension, and it is her earned income that 
resulted in the overpayment at issue in this case. 

The third element to consider involves undue hardship, 
described as "[w]hether collection would deprive debtor or 
family of basic necessities." 38 C.F.R. § 1.965(a)(3).  In 
this case, the appellant asserts that to require repayment of 
the debt, would result in tremendous hardship.  All of the 
appellant's financial disclosures from 1999 to 2006 have 
consistently showed at least some cash holdings and other 
assets.  It is also of importance that in February 1999, the 
appellant reported a significant amount of cash on hand - 
$4,252.00 - and she also received a significant one-time 
payment from SSA in July 1999 - $5,355.  Despite these cash 
assets of almost $10,000 in 1999, she reportedly had minimal 
($230) in cash assets by the end of 2000.  There is no 
explanantion for where this money went.  Even if she paid off 
all the debt she had in 1999, that totaled less than $1,000.  
Therefore, despite her allegation of "barely getting by" in 
June 1999, she had had more than $4,000 in the bank just a 
few months earlier and she then received more than $5,000 
from SSA the following month.  The fact is that she had more 
than enough cash assets in 1999 to pay off this debt in full.

Examining the list of monthly expenses submitted by the 
appellant in 2005 and 2006, her income now is sufficient to 
provide for her basic necessities (i.e., shelter, food, and 
utilities).  That is, those expenses total approximately 
$1,000 per month.  Even if one were to assume her expenses of 
approximately $100 per month for car insurance and gas and 
expenses of approximately $130 per month for home maintenance 
are also basic necessities, these items would still total 
approximately $1,230.00, slightly less than her monthly 
income.  The fact is that many of her monthly expenses are 
partially discretionary in nature, such as cable, clothing, 
shoes, and "sundries," and do not establish proof of 
financial hardship.  With adjustment in her discretionary 
spending, the appellant appears to be able to satisfy her 
basic necessities with her reported income.  

When the amounts due monthly on her installment debt are not 
considered, the appellant's monthly income exceeds her 
monthly expenses.  In fact, it should be noted that much of 
her installment debt is also entirely discretionary in 
nature.  The most recent financial disclosure reports dated 
in 2005 and 2006 show that she undertook significant debts 
since her last filing in 2000.  At that time, she had only 
$3,100 in debt on a single credit card due to car repairs.  
Since then, she has incurred significant amounts of 
additional debt - approximately $3,200.00 of which is for 
household items, appliances, and clothes (Home Shopping 
Network and Catherine's).  As the overpayment of pension 
benefits is a valid debt to the government, there is no 
reason that the appellant should not accord the government 
the same consideration that she accords her private 
creditors.  The fact that she chose to take on additional 
debt for clothes and household items from the Home Shopping 
Network while unemployed does not mean she has financial 
hardship such as her debt to VA should be waived.  After 
careful analysis of the appellant's financial status, it is 
the Board's opinion that payment of the outstanding 
indebtedness in reasonable monthly installments would not 
prevent the appellant from providing herself the basic 
necessities of life.  In fact, the appellant has indicated 
that she would be able to make nominal monthly payments 
toward her debt to VA.  


The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  VA's nonservice-
connected pension benefits are derived from a needs-based 
program intended to assure that veterans are able to meet 
their basic needs if they are mentally or physically 
disabled.  The appellant receives Social Security benefits 
that exceed the annual maximum amount for receipt of VA 
pension benefits.  Recovery of the overpayment of benefits, 
to which the appellant was not entitled, would not defeat the 
purpose for which they were awarded.  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5). In this 
case, the appellant failed to properly report her receipt of 
earned income to VA, and thereafter accepted benefits that 
were provided based on her report of no earned income.  The 
overpayment consists of the additional VA benefits that she 
received, to which she was not entitled under the law.  The 
Board finds that receipt of these additional VA benefits 
constituted unjust enrichment to the extent of those 
benefits.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The appellant has not claimed that she 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of these VA benefits, nor is there any 
evidence that she did so.

In summary, the facts of this case do not demonstrate that 
recovery of the overpayment would be against the principles 
of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965.  
Thus, the Board concludes that a waiver of recovery of the 
overpayment of pension benefits at issue in this appeal is 
not warranted.  In reaching this decision, the Board finds 
that the evidence of record is not so evenly balanced that 
there is doubt as to any material issue.  38 C.F.R. § 3.102.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA notification procedures, however, do not apply in 
waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  It is significant to note that chapter 53 of title 
38, U.S. Code (which governs waiver requests) contains its 
own decision notice provisions.  All relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  That is, the appellant has been asked on 
several occasions (most recently via a January 2006 letter) 
for the information and evidence necessary to adjudicate her 
claim (her income and expenses). She was afforded an 
opportunity, at every stage in this proceeding, to submit 
evidence concerning the amounts of her earned income and to 
submit information concerning her current financial 
situation.  There is no indication that any additional type 
of evidence or information exists that was not obtained or 
requested from the appellant, and VA has complied with the 
notification requirements.  


ORDER

The overpayment of VA pension benefits in the calculated 
amount of $5,501.00 was proper and correct, and waiver of 
overpayment is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


